The opinion of the court was delivered by
Black, J.
The bill of complaint in this case was filed in the court of chancery to obtain, among other things, a construction of the meaning of two clauses in the last will of James Coyle, deceased. The only point, however, involved in this appeal is the meaning of the words or the phrase in the fourteenth clause of the will “the coal business now owned by me,” bequeathed to the testator’s grandson James W. Coyle, Jr., and his daughter Elizabeth C. Donaldson.
The learned vice-chancellor, before whom the case in the first instance was heard, reasoning from analogy, decided the words included only the good-will of the business, the leasehold interest of the land on which the coal business was conducted, the horses, wagons and other equipment used by the testator in carrying on the business of coal merchant. We think this construction is too narrow. These words or this phrase in the will include in addition thereto the following items: Coal on hand, valued at seven thousand fifty-four dollars and thirty-eight cents ($7,054.38); cash and checks, seven hundred and seventy-five dollars and thirty-four cents ($775.34); cash on deposit in check account “James Coyle Coal,” one thousand nine hundred and seventy-eight dollars and twelve cents ($1,978.12); difference between bills receivable and payable, i. e., for coal sold and delivered, five thousand eight hundred and seventy-three dollars and seventy-three cents ($5,873.73); total in dispute, fifteen thousand six hundred and eighty-one dollars and fifty-seven cents ($15,681.57). Whether such was the testator’s meaning and intention, to use the language of this court, -as written by Mr. Justice Dixon, in the case of Torrey v. Torrey, 70 N. J. Law 673, must be determined, not by fixing the attention on single words, but by considering the entire will and the *140surroundings of the testator, when he executed the will, and by ascribing to him, so far as his language permits, the common impulses of our nature. If we put ourselves in the position of the testator, at the time of the execution of the will, and consider the circumstances he had in view in making the will, it seems quite clear, that the coal business was to pass, as it was then owned by the testator, as a whole, with all that pertained to it, as a going concern or business. Neither one of these two legatees had any means whatever, except what they received under the provisions of the will, and no one, perhaps, knew better than the testator himself that such a business could not be carried on successfully without some capital. To assume that the testator intended or desired to separate the stock from the business, in which it was more valuable than it possibly could be in the possession of the executrices, is both unnatural and unreasonable. The respondent, who is a son and one of the heirs-at-law, is entitled to one-third of the residuary. The .sum bequeathed to him by the testator under the terms of the will was given, “at such times and in such amounts as the executors may determine to be proper.” If these items now in dispute go into the residuaiy, the son would receive a substantial amount unhampered by any condition, whereas, all that he receives under the will is carefully guarded by the testator; such a result, it is reasonable to presume, would not have been intended by the testator. Then, too, the grandson and legatee, John W. Coyle, Jr., had been employed by the testator in the coal business since leaving school, in 1909, to the satisfaction and with the confidence of the grandfather and testator; to separate the coal business into separate parts would impair its value at least to some extent; such a result it is not reasonable to presume was either desired or intended by the testator, when he used the words “the coal business now owned by me” in his will.
The definition of the word “business,” or Hie construction given to it by the courts in other cases, is of little aid in ascertaining the intention of the testator in this case. The word is an uncertain and equivocal expression. In re Weber's Estate, 261 Pa. St. 561, 569; 104 Atl. Rep. 735; Widdall v. Garsed, 125 Pa. St. 358, 361. It is a word of extensive signification under *141any legal or general definition of the term. White v. Rio Grande Western Ry. Co., 25 Utah 346, 349. A word of large signification. Goddard v. Chafee, 84 Mass. 395.
The word “business” in a contract not only includes the goodwill of the business, but the money in bank and cash on hand, which came from the sale of goods, so held in McGowan v. Griffin, 69 Vt. 168. This court held that, where a testator orders his business, “brewing business,” to be carried on after his death, the funds employed in the business before his death are answerable to the subsequent creditors. Liable v. Ferry, 32 N. J. Eq. 791, 798.
The decree of the court of chancery is reversed and the case is remanded to that court, to enter a decree in accordance with this opinion.
For affirmance — Kone.
For reversal — The Ci-iibf-Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, HepPENHEIMER, WILLIAMS, TAYLOR, GARDNER, ACKERSON-14.